DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment to the claims filed on 04 November 2022. As directed by the amendment: Claim 9 has been amended and claims 3 and 11-14 are cancelled. Claims 1, 2, 4-10, 15 and 16 currently stand pending in the application. 
The amendments to claim 9 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities have been resolved. Accordingly, the claim objections are withdrawn. 

Response to Arguments
Applicant’s arguments, filed on 04 November 2022, with respect to the rejections under 35 U.S.C. § 103, have been fully considered but they are not persuasive. 
Applicant contends, see pages 9-10 and 12-13 of the arguments, that since Moenning (US 5,951,588) discloses that the first and second portions 126, 128 of the lock member 114 are releasably attachable to each other using the disclosed fastening mechanism, there is no reason to look to Keating (US 9,668,723) or Forsell (US 2016/0008081) and modify Moenning to remove the disclosed fastening mechanism of Moenning and replace it with the magnetic means allegedly disclosed in Keating or the continuously planar surfaces allegedly disclosed in Forsell. Applicant contends that the proposed modification amounts to extra work and greater expense for no apparent reason and would not have been expected to confer any particular desirable property on the final product. Applicant contends that the Office Action has relied upon impermissible hindsight. Examiner respectfully submits that the simple substitution of one known element for another (replacing snap-fit parts with magnets) to obtain predictable results (releasable coupling) is within the ordinary skill in the art, and it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to look to Keating and Forsell to make such a modification because Moenning itself contemplates that the fastening mechanism may utilize other mechanisms such as Velcro type fasteners (Moenning, col. 16 / ll. 61-63). Keating also contemplates that types of fastening mechanisms may comprise Velcro or a magnet (Keating, col. 11 / ll. 34-35). Therefore it would have been obvious to a person having ordinary skill in the art to utilize one of those types of mechanisms, magnets, to fasten the first and second members of Moenning together. Such disclosures render moot the argument that the rejection relies upon impermissible hindsight since the prior art discloses such fastening mechanisms, and discloses that they are reasonable substitutions for each other. The suggestion that the proposed modification amounts to extra work and greater expense for no apparent reason is merely conjecture; inserting magnets into the retainer members would not necessarily require extra work and greater expense, compared to the fabrication effort and expense involved in fabricating the fastening mechanism (shaft 134 and clip 118 that extend into channel 136 and aperture 116) disclosed in Moenning which requires multiple parts that must be fabricated with an appropriate tolerance for correct fit and with an eye toward appropriate material properties to ensure that the shaft and clip are resilient enough for releasable insertion and removal without breaking yet strong enough to ensure a reliable connection. The suggestion that the proposed modification would not have been expected to confer any particular desirable property on the final product is not persuasive, since providing a fastening mechanism comprising magnets flush with connecting surfaces would reduce openings in the retainer members (i.e. eliminating the channel 136 and aperture 116 in Moenning) that would take in fluids and other contaminants, thus increasing sterility of the retainer. The retainer would also be able to be connected and removed with one-handed operation, increasing ease of use for the surgical practitioner. 

Priority
Claims 1, 2, 4-10, 15 and 16 are given a priority date of 27 May 2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,951,588 to Moenning, in view of U.S. Patent No. US 9,668,723 to Keating et al. (hereinafter, “Keating”) and U.S. Patent Application Publication No. US 2016/0008081 to Forsell. 
As to claim 7, Moenning discloses a retainer (114) for use with a cannula (e.g. 106) (col. 15 / ll. 57 – col. 16 / ll. 3, 53-63), shown in FIGs. 10-12, comprising a first member (128) having a semi-circular shape, shown in FIG. 12, the first member including a first arm (arced portion of one side of 128 including flat face that abuts adjacent face of second member 126) having a first lateral surface (flat face that abuts adjacent face of second member 126) and a second arm (arced portion of other side of 128 including flat face that abuts adjacent face of second member 126) having a second lateral surface (flat face of other arced portion), shown in annotated FIG. 12 below, and a second member (126) having a semi-circular shape, the second member completely separable from the first member, shown in FIG. 12, the second member including a third arm (arced portion of one side of 126 including flat face that abuts adjacent face of first member 128) having a third lateral surface (flat face that abuts adjacent face of first member 128) and a fourth arm (arced portion of other side of 126 including flat face that abuts adjacent face of first member 128) having a fourth lateral surface (flat face of other arced portion), wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, shown in FIG. 11, and the second lateral surface of the first member is configured to contact the fourth lateral surface of the second member, and wherein the first member is removably coupled to the second member to frictionally engage the retainer to the cannula, shown in FIG. 10. 
As to claim 10, Moenning discloses the retainer of claim 7, wherein the retainer is formed of rubber, plastic, or a polymer (retainer 114 can be made from plastic, col. 16 / ll. 1-3). 

    PNG
    media_image1.png
    535
    720
    media_image1.png
    Greyscale

Moenning, Figure 12

Moenning is silent as to wherein a first magnet is positioned in the first arm and a second magnet is positioned in the second arm, the first lateral surface defining a first continuously planar surface, and the second lateral surface defining a second continuously planar surface; wherein a third magnet is positioned in the third arm and a fourth magnet is positioned in the fourth arm, the third lateral surface defining a third continuously planar surface, and the fourth lateral surface defining a fourth continuously planar surface, and wherein a first attractive force between the first magnet and the third magnet, and a second attractive force between the second magnet and the fourth magnet removably couples the first member to the second member to frictionally engage the retainer to the cannula (claim 7); and wherein a first outer surface of the first magnet defines the first continuously planar surface with the first lateral surface of the first member, a second outer surface of the second magnet forms the second continuously planar surface with the second lateral surface of the first member, a third outer surface of the third magnet forms the third continuously planar surface with the third lateral surface of the second member, and a fourth outer surface of the fourth magnet forms the fourth continuously planar surface with the fourth lateral surface of the second member (claim 9). 
Keating teaches a retainer for use with a cannula (col. 11 / ll. 22-35), shown in FIGs. 10A-10B, in the same field of endeavor of laparoscopic instruments, comprising a first member (1040a) having a semi-circular shape, the first member including a first arm (arced portion of one side of 1040a including flat face at 852 that abuts adjacent face of second member 1040b) having a first lateral surface (at 852) and a second arm (arced portion of other side of 1040a), wherein a first portion of a magnetic means is positioned in the first arm, the first lateral surface defining a first continuously planar surface, shown in FIG. 10B; and a second member (1040b) having a semi-circular shape, the second member including a third arm (arced portion of one side of 1040b including flat face at 852 that abuts adjacent face of first member 1040a) having a third lateral surface (at 852) and a fourth arm (arced portion of other side of 1040b), wherein a third portion of the magnetic means is positioned in the third arm, the third lateral surface defining a third continuously planar surface, wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, and the second arm is configured to contact the fourth arm, and wherein a first attractive force between the portions of the magnetic means removably couples the first member to the second member to frictionally engage the retainer to the cannula (col. 11 / ll. 34-35). 
Forsell teaches a magnetic connection between a first magnet (one 2157) in a first member (2153a) and a third magnet (other 2157) in a second member (2153b) (¶820), shown in FIGs. 38c-38d, in the same field of endeavor of laparoscopic instruments, wherein a first outer surface of the first magnet defines a first continuously planar surface with a lateral surface of the first member, and a third outer surface of the third magnet forms a third continuously planar surface with a lateral surface of the second member, to provide flush connection between the members and to present the magnets at and flush with the respective lateral surfaces to provide strong and secure magnetic connection therebetween. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Moenning’s retainer to utilize a fastening mechanism between the first and second members that is a magnetic connection, to replace the fastening mechanism disclosed in Moenning (in Moenning, shaft 134 and clip 118 snap into channel 136 and aperture 116, col. 16 / ll. 10-29), since as taught by Keating, magnets are a simple means of releasably coupling two parts together, and the simple substitution of one known element for another to obtain predictable results (releasable coupling) is within the ordinary skill in the art. Moenning contemplates that the fastening mechanism may utilize other mechanisms such as Velcro type fasteners (Moenning, col. 16 / ll. 61-63). Keating also contemplates that types of fastening mechanisms may comprise Velcro or a magnet (Keating, col. 11 / ll. 34-35). Therefore it would have been obvious to a person having ordinary skill in the art to utilize one of those types of mechanisms, magnets, to fasten the first and second members of Moenning together. As shown in Moenning, the first arm and the third arm face and contact each other when the retainer is in the closed position with elements of the fastening mechanism on each of the first and third lateral surfaces engaging each other, and the second arm and the fourth arm face and contact each other when the retainer is in the closed position with elements of the fastening mechanism on each of the second and fourth lateral surfaces engaging each other. Therefore the magnetic connection as taught by Keating would be disposed between the first and third lateral surfaces and between the second and fourth lateral surfaces to provide a strong uniformly distributed connection between the members when mounted on the cannula. It therefore further would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide a first magnet in the first arm flush with the first lateral surface, a second magnet in the second arm flush with the second lateral surface, a third magnet in the third arm flush with the third lateral surface, and a fourth magnet in the fourth arm flush with the fourth lateral surface, since as taught by Forsell, presenting complementary magnets in members to be magnetically engaged to each other provides for a flush connection between the members and presents the magnets at and flush with the respective lateral surfaces to provide strong and secure magnetic connection therebetween. Since, as taught by Forsell, each magnet defines a continuously planar surface with the respective lateral surface of the member it is mounted within, each lateral surface would itself define a continuously planar surface (the modification in view of Keating and Forsell resulting in the fastening mechanism now comprising flush mounted magnets in place of the snap-fit mechanism disclosed by Moenning). As required by Moenning, the first and third lateral surfaces are configured to contact each other, so the first and third magnets placed in the respective lateral surfaces would provide a first attractive force to connect one end of the retainer, and the second and fourth lateral surfaces are configured to contact each other, so the second and fourth magnets placed in the respective lateral surfaces would provide a second attractive force to connect the other end of the retainer, thereby removably coupling the first and second members together to frictionally engage the retainer to the cannula. A magnetically coupled modular retainer offers a strong yet removable connection so that the retainer can be placed on the cannula after the cannula has been inserted through tissue and can be easily removed after the procedure is complete, and the magnets being flush within the respective lateral surface reduces openings in the retainer members that would take in fluids and other contaminants, thus increasing sterility of the retainer. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moenning, in view of Keating and Forsell (hereinafter, “Moenning/Keating/Forsell”), as applied to claims 7, 9, and 10 above, and further in view of U.S. Patent No. 5,330,497 to Freitas et al. (hereinafter, “Freitas”). 
As to claim 8, Moenning/Keating/Forsell disclose the first member (Moenning, 128) includes a first inner surface (Moenning, inner surface of 122 on 128) and the second member (Moenning, 126) includes a second inner surface (Moenning, inner surface of 122 on 126), wherein the first and second inner surfaces are configured to frictionally engage the cannula (Moenning, col. 15 / ll. 64-66), but are silent as to the first inner surface defining first ridges and the second inner surface defining second ridges, wherein the first and second ridges are configured to frictionally engage the cannula. 
Freitas teaches a retainer (72) for use with a cannula, shown in FIG. 1, in the same field of endeavor of laparoscopic instruments, the retainer configured to frictionally engage the retainer to a cannula (30) (col. 4 / ll. 40-46); wherein the retainer includes an inner surface defining ridges configured to frictionally engage the cannula to enable the retainer to slide downward on the cannula toward the abdominal wall to secure the cannula and resist movement of the cannula into or out of the abdominal cavity. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the retainer in Moenning/Keating/Forsell with ridges along the inner surfaces of the members (along inner surfaces of 122 in Moenning) to frictionally engage the cannula and to enable the retainer to slide downward on the cannula toward the abdominal wall based on the shape of the ridges to secure the abdominal wall between the retainer and an anchor (e.g. Moenning, 104; Freitas, 20) to secure the cannula without manual holding and to resist movement of the cannula into or out of the abdominal cavity during instrument insertion or removal. 

Claims 1, 2, 4-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,888,692 to Pravongviengkham et al. (hereinafter, “Pravongviengkham”), in view of Moenning, Keating, and Forsell. 
As to claim 1, Pravongviengkham discloses a surgical access device (210) (col. 7 / ll. 40-46), shown in FIG. 13, comprising an instrument valve housing (212) including a cannula (218, 240) extending distally from the instrument valve housing (col. 8 / ll. 63 – col. 9 / ll. 5), shown in FIGs. 14-15, the cannula defining a longitudinal axis; an anchor (220) supported at a distal end portion of the cannula (col. 9 / ll. 6-16), shown in FIG. 14; and a retainer (222) configured to be removably engaged with the cannula (col. 14 / ll. 5-25; the retainer is fully capable of being removed from the cannula off of its distal end when the anchor is not inflated due to the distal taper of the cannula, col. 14 / ll. 44-47), shown in FIGs. 13, 14, 21, and 22, wherein the retainer frictionally engages with the cannula (col. 14 / ll. 17-25). 
As to claim 2, Pravongviengkham discloses the surgical access device of claim 1, wherein the retainer (222) includes an inner surface defining ridges (formed by grooves 296) that are configured to frictionally engage the cannula (col. 14 / ll. 17-25), shown in FIG. 22. 
As to claim 4, Pravongviengkham discloses the surgical access device of claim 1, wherein the anchor (220) includes a balloon anchor (col. 9 / ll. 6-16). 
As to claim 5, Pravongviengkham discloses the surgical access device of claim 4, further including a port (226) supported on the instrument valve housing, shown in FIG. 13, the port configured to provide inflation fluid to the balloon anchor (col. 8 / ll. 10-17). 
As to claim 6, Pravongviengkham discloses the surgical access device of claim 1, wherein the retainer (222) is formed of rubber, plastic, or a polymer (retainer formed of polymer, col. 14 / ll. 26-32). 
Pravongviengkham is silent as to the retainer including a first member defining a semi-circular shape, the first member including a first arm having a first lateral surface and a second arm having a second lateral surface; and a second member defining a semi-circular shape, the second member completely separable from the first member, the second member including a third arm having a third lateral surface and a fourth arm having a fourth lateral surface, wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, and the second lateral surface of the first member is configured to contact the fourth lateral surface of the second member (claim 1); wherein the first member includes a first inner surface defining first ridges and the second member includes a second inner surface defining second ridges, wherein the first and second ridges are configured to frictionally engage the cannula (claim 2). 
As to claim 1, Moenning teaches a surgical access device, in the same field of endeavor of laparoscopic instruments, comprising a cannula (106); an anchor (104) supported at a distal end portion of the cannula; and a retainer (114) configured to be removably engaged with the cannula (col. 15 / ll. 57 – col. 16 / ll. 3, 53-63), shown in FIGs. 10-12, the retainer including a first member (128) defining a semi-circular shape, shown in FIG. 12, the first member including a first arm (arced portion of one side of 128 including flat face that abuts adjacent face of second member 126) having a first lateral surface (flat face that abuts adjacent face of second member 126) and a second arm (arced portion of other side of 128 including flat face that abuts adjacent face of second member 126) having a second lateral surface (flat face of other arced portion), shown in annotated FIG. 12 above; and a second member (126) defining a semi-circular shape, the second member completely separable from the first member, shown in FIG. 12, the second member including a third arm (arced portion of one side of 126 including flat face that abuts adjacent face of first member 128) having a third lateral surface (flat face that abuts adjacent face of first member 128) and a fourth arm (arced portion of other side of 126 including flat face that abuts adjacent face of first member 128) having a fourth lateral surface (flat face of other arced portion), wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, shown in FIG. 11, and the second lateral surface of the first member is configured to contact the fourth lateral surface of the second member, and wherein the first member is releasably coupled to the second member such that the retainer frictionally engages with the cannula, shown in FIG. 10. 
As to claim 2, Moenning teaches the first member (128) includes a first inner surface (inner surface of 122 on 128) and the second member (126) includes a second inner surface (inner surface of 122 on 126), wherein the first and second inner surfaces are configured to frictionally engage the cannula (col. 15 / ll. 64-66). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the retainer of Pravongviengkham to be comprised of a first member and a second member that are completely separable from each other and releasably coupled to each other to frictionally engage the retainer with the cannula, as taught by Moenning, so that the retainer can be coupled to the cannula after the cannula has been inserted into the tissue and the anchor has been inflated, which would allow for ease of maneuvering of the cannula during insertion and reduced impact to the surrounding tissues. The insertion of the half-sized members (i.e. each of the first and second members is half of the retainer disclosed in Pravongviengkham) as taught by Moenning into an incision would also improve the minimal invasiveness of the procedure and reduce tissue damage. As taught by Moenning, the retainer would be divided into a first semi-circular member and a second semi-circular member, each member having two arms with respective lateral surfaces that contact the adjacent lateral surfaces of the other member when the retainer is in the coupled orientation (see annotated FIG. 12 of Moenning above). This connection of the first and second members to each other along complementary lateral surfaces results in a retainer in the coupled orientation that retains the ability to secure the cannula against one side of a tissue wall, as required by Pravongviengkham, and that works in conjunction with Pravongviengkham’s anchor on the other side of the tissue wall. The retainer would retain the ridges (Pravongviengkham, formed by grooves 296) on the inner surface disclosed by Pravongviengkham that are configured to frictionally engage the cannula such that the retainer is manually slidable along the cannula but tends to remain in a selected position. The modification in view of Moenning would result in the first member including a first inner surface defining first ridges (those along the semi-circular inner surface of the first member) and the second member including a second inner surface defining second ridges (those along the semi-circular inner surface of the second member), wherein the first and second ridges are configured to frictionally engage the cannula such that the retainer is manually slidable along the cannula but tends to remain in a selected position, as required by Pravongviengkham. 
Pravongviengkham is silent as to wherein a first magnet is positioned in the first arm and a second magnet is positioned in the second arm, wherein a third magnet is positioned in the third arm and a fourth magnet is positioned in the fourth arm, and wherein a first attractive force between the first magnet and the third magnet, and a second attractive force between the second magnet and the fourth magnet releasably couples the first member to the second member such that the retainer frictionally engages with the cannula; the first lateral surface defining a first continuously planar surface, and the second lateral surface defining a second continuously planar surface, the third lateral surface defining a third continuously planar surface, and the fourth lateral surface defining a fourth continuously planar surface (claim 1). 
As to claim 1, Keating teaches a retainer for use with a cannula (col. 11 / ll. 22-35), shown in FIGs. 10A-10B, in the same field of endeavor of laparoscopic instruments, comprising a first member (1040a) defining a semi-circular shape, the first member including a first arm (arced portion of one side of 1040a including flat face at 852 that abuts adjacent face of second member 1040b) having a first lateral surface (at 852) and a second arm (arced portion of other side of 1040a), wherein a first portion of a magnetic means is positioned in the first arm, the first lateral surface defining a first continuously planar surface, shown in FIG. 10B; and a second member (1040b) defining a semi-circular shape, the second member including a third arm (arced portion of one side of 1040b including flat face at 852 that abuts adjacent face of first member 1040a) having a third lateral surface (at 852) and a fourth arm (arced portion of other side of 1040b), wherein a third portion of the magnetic means is positioned in the third arm, the third lateral surface defining a third continuously planar surface, wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, and the second arm is configured to contact the fourth arm, and wherein a first attractive force between the portions of the magnetic means releasably couples the first member to the second member such that the retainer frictionally engages with the cannula (col. 11 / ll. 34-35). 
As to claim 1, Forsell teaches a magnetic connection between a first magnet (one 2157) in a first member (2153a) and a third magnet (other 2157) in a second member (2153b) (¶820), shown in FIGs. 38c-38d, in the same field of endeavor of laparoscopic instruments, wherein a first outer surface of the first magnet defines a first continuously planar surface with a lateral surface of the first member, and a third outer surface of the third magnet forms a third continuously planar surface with a lateral surface of the second member, to provide flush connection between the members and to present the magnets at and flush with the respective lateral surfaces to provide strong and secure magnetic connection therebetween. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the two-piece retainer of Pravongviengkham in view of Moenning with a fastening mechanism between the first and second members that is a magnetic connection, to replace the fastening mechanism disclosed in Moenning (in Moenning, shaft 134 and clip 118 snap into channel 136 and aperture 116, col. 16 / ll. 10-29), since as taught by Keating, magnets are a simple means of releasably coupling two parts together, and the simple substitution of one known element for another to obtain predictable results (releasable coupling) is within the ordinary skill in the art. Moenning contemplates that the fastening mechanism may utilize other mechanisms such as Velcro type fasteners (Moenning, col. 16 / ll. 61-63). Keating also contemplates that types of fastening mechanisms may comprise Velcro or a magnet (Keating, col. 11 / ll. 34-35). Therefore it would have been obvious to a person having ordinary skill in the art to utilize one of those types of mechanisms, magnets, to fasten together the completely separable first and second members taught by Moenning as applied to Pravongviengkham. As shown in Moenning, the first arm and the third arm face and contact each other when the retainer is in the closed position with elements of the fastening mechanism on each of the first and third lateral surfaces engaging each other, and the second arm and the fourth arm face and contact each other when the retainer is in the closed position with elements of the fastening mechanism on each of the second and fourth lateral surfaces engaging each other. Therefore the magnetic connection as taught by Keating would be disposed between the first and third lateral surfaces and between the second and fourth lateral surfaces to provide a strong uniformly distributed connection between the members when mounted on the cannula. It therefore further would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide a first magnet in the first arm flush with the first lateral surface, a second magnet in the second arm flush with the second lateral surface, a third magnet in the third arm flush with the third lateral surface, and a fourth magnet in the fourth arm flush with the fourth lateral surface, since as taught by Forsell, presenting complementary magnets in members to be magnetically engaged to each other provides for a flush connection between the members and presents the magnets at and flush with the respective lateral surfaces to provide strong and secure magnetic connection therebetween. Since, as taught by Forsell, each magnet defines a continuously planar surface with the respective lateral surface of the member it is mounted within, each lateral surface would itself define a continuously planar surface (the modification in view of Keating and Forsell resulting in the fastening mechanism now comprising flush mounted magnets in place of the snap-fit mechanism disclosed by Moenning). As taught by Moenning, the first and third lateral surfaces are configured to contact each other, so the first and third magnets placed in the respective lateral surfaces would provide a first attractive force to connect one end of the retainer, and the second and fourth lateral surfaces are configured to contact each other, so the second and fourth magnets placed in the respective lateral surfaces would provide a second attractive force to connect the other end of the retainer, thereby releasably coupling the first and second members together to frictionally engage the retainer to the cannula. A magnetically coupled modular retainer offers a strong yet removable connection so that the retainer can be placed on the cannula of Pravongviengkham after the cannula has been inserted through tissue and can be easily removed after the procedure is complete, and the magnets being flush within the respective lateral surface reduces openings in the retainer members that would take in fluids and other contaminants, thus increasing sterility of the retainer. 

As to claim 15, Pravongviengkham discloses a surgical access device (210) (col. 7 / ll. 40-46), shown in FIG. 13, comprising an instrument valve housing (212) including a cannula (218, 240) extending distally therefrom (col. 8 / ll. 63 – col. 9 / ll. 5), shown in FIGs. 14-15; an anchor (220) supported at a distal end portion of the cannula (col. 9 / ll. 6-16), shown in FIG. 14; and a retainer (222) configured to be removably engaged with the cannula (col. 14 / ll. 5-25; the retainer is fully capable of being removed from the cannula off of its distal end when the anchor is not inflated due to the distal taper of the cannula, col. 14 / ll. 44-47), shown in FIGs. 13, 14, 21, and 22. 
As to claim 16, Pravongviengkham discloses the surgical access device of claim 15, wherein the retainer frictionally engages with the cannula (col. 14 / ll. 17-25).
Pravongviengkham is silent as to the retainer including a first member defining a semi-circular shape, the first member including a first arm having a first lateral surface and a second arm having a second lateral surface; a second member defining a semi-circular shape, the second member including a third arm having a third lateral surface and a fourth arm having a fourth lateral surface; wherein the first lateral surface is configured to contact the third lateral surface, and the second lateral surface is configured to contact the fourth lateral surface and the second member is completely separable from the first member by separating the first lateral surface from the third lateral surface and the second lateral surface from the fourth lateral surface (claim 15). 
As to claim 15, Moenning teaches a surgical access device, in the same field of endeavor of laparoscopic instruments, comprising a cannula (106); an anchor (104) supported at a distal end portion of the cannula; and a retainer (114) configured to be removably engaged with the cannula (col. 15 / ll. 57 – col. 16 / ll. 3, 53-63), shown in FIGs. 10-12, the retainer including a first member (128) defining a semi-circular shape, shown in FIG. 12, the first member including a first arm (arced portion of one side of 128 including flat face that abuts adjacent face of second member 126) having a first lateral surface (flat face that abuts adjacent face of second member 126) and a second arm (arced portion of other side of 128 including flat face that abuts adjacent face of second member 126) having a second lateral surface (flat face of other arced portion), shown in annotated FIG. 12 above; a second member (126) defining a semi-circular shape, the second member including a third arm (arced portion of one side of 126 including flat face that abuts adjacent face of first member 128) having a third lateral surface (flat face that abuts adjacent face of first member 128) and a fourth arm (arced portion of other side of 126 including flat face that abuts adjacent face of first member 128) having a fourth lateral surface (flat face of other arced portion); wherein the first lateral surface is configured to contact the third lateral surface, shown in FIG. 11, and the second lateral surface is configured to contact the fourth lateral surface and the second member is completely separable from the first member by separating the first lateral surface from the third lateral surface and the second lateral surface from the fourth lateral surface, shown in FIG. 12. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the retainer of Pravongviengkham to be comprised of a first member and a second member that are completely separable from each other and releasably coupled to each other to frictionally engage the retainer with the cannula, as taught by Moenning, so that the retainer can be coupled to the cannula after the cannula has been inserted into the tissue and the anchor has been inflated, which would allow for ease of maneuvering of the cannula during insertion and reduced impact to the surrounding tissues. The insertion of the half-sized members (i.e. each of the first and second members is half of the retainer disclosed in Pravongviengkham) as taught by Moenning into an incision would also improve the minimal invasiveness of the procedure and reduce tissue damage. As taught by Moenning, the retainer would be divided into a first semi-circular member and a second semi-circular member, each member having two arms with respective lateral surfaces that contact the adjacent lateral surfaces of the other member when the retainer is in the coupled orientation (see annotated FIG. 12 of Moenning above). This connection of the first and second members to each other along complementary lateral surfaces results in a retainer in the coupled orientation that retains the ability to secure the cannula against one side of a tissue wall, as required by Pravongviengkham, and that works in conjunction with Pravongviengkham’s anchor on the other side of the tissue wall. The retainer would retain the ridges (Pravongviengkham, formed by grooves 296) on the inner surface disclosed by Pravongviengkham that are configured to frictionally engage the cannula such that the retainer is manually slidable along the cannula but tends to remain in a selected position. The modification in view of Moenning would result in the first member including a first inner surface defining first ridges (those along the semi-circular inner surface of the first member) and the second member including a second inner surface defining second ridges (those along the semi-circular inner surface of the second member), wherein the first and second ridges are configured to frictionally engage the cannula such that the retainer is manually slidable along the cannula but tends to remain in a selected position, as required by Pravongviengkham. 
Pravongviengkham is silent as to a first magnet positioned in the first arm and a second magnet positioned in the second arm, the first lateral surface defining a first continuously planar surface, and the second lateral surface defining a second continuously planar surface; and a third magnet positioned in the third arm and a fourth magnet positioned in the fourth arm, the third lateral surface defining a third continuously planar surface, and the fourth lateral surface defining a fourth continuously planar surface (claim 15); and wherein a first attractive force between the first magnet and the third magnet, and a second attractive force between the second magnet and the fourth magnet releasably couples the first member to the second member such that the retainer frictionally engages with the cannula (claim 16). 
As to claim 15, Keating teaches a retainer for use with a cannula (col. 11 / ll. 22-35), shown in FIGs. 10A-10B, in the same field of endeavor of laparoscopic instruments, comprising a first member (1040a) defining a semi-circular shape, the first member including a first arm (arced portion of one side of 1040a including flat face at 852 that abuts adjacent face of second member 1040b) having a first lateral surface (at 852) and a second arm (arced portion of other side of 1040a), wherein a first portion of a magnetic means is positioned in the first arm, the first lateral surface defining a first continuously planar surface, shown in FIG. 10B; and a second member (1040b) defining a semi-circular shape, the second member including a third arm (arced portion of one side of 1040b including flat face at 852 that abuts adjacent face of first member 1040a) having a third lateral surface (at 852) and a fourth arm (arced portion of other side of 1040b), wherein a third portion of the magnetic means is positioned in the third arm, the third lateral surface defining a third continuously planar surface, wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, and the second arm is configured to contact the fourth arm. 
As to claim 16, Keating teaches wherein a first attractive force between the portions of the magnetic means releasably couples the first member to the second member such that the retainer frictionally engages with the cannula (col. 11 / ll. 34-35). 
As to claim 15, Forsell teaches a magnetic connection between a first magnet (one 2157) in a first member (2153a) and a third magnet (other 2157) in a second member (2153b) (¶820), shown in FIGs. 38c-38d, in the same field of endeavor of laparoscopic instruments, wherein a first outer surface of the first magnet defines a first continuously planar surface with a lateral surface of the first member, and a third outer surface of the third magnet forms a third continuously planar surface with a lateral surface of the second member, to provide flush connection between the members and to present the magnets at and flush with the respective lateral surfaces to provide strong and secure magnetic connection therebetween. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the two-piece retainer of Pravongviengkham in view of Moenning with a fastening mechanism between the first and second members that is a magnetic connection, to replace the fastening mechanism disclosed in Moenning (in Moenning, shaft 134 and clip 118 snap into channel 136 and aperture 116, col. 16 / ll. 10-29), since as taught by Keating, magnets are a simple means of releasably coupling two parts together, and the simple substitution of one known element for another to obtain predictable results (releasable coupling) is within the ordinary skill in the art. Moenning contemplates that the fastening mechanism may utilize other mechanisms such as Velcro type fasteners (Moenning, col. 16 / ll. 61-63). Keating also contemplates that types of fastening mechanisms may comprise Velcro or a magnet (Keating, col. 11 / ll. 34-35). Therefore it would have been obvious to a person having ordinary skill in the art to utilize one of those types of mechanisms, magnets, to fasten together the completely separable first and second members taught by Moenning as applied to Pravongviengkham. As shown in Moenning, the first arm and the third arm face and contact each other when the retainer is in the closed position with elements of the fastening mechanism on each of the first and third lateral surfaces engaging each other, and the second arm and the fourth arm face and contact each other when the retainer is in the closed position with elements of the fastening mechanism on each of the second and fourth lateral surfaces engaging each other. Therefore the magnetic connection as taught by Keating would be disposed between the first and third lateral surfaces and between the second and fourth lateral surfaces to provide a strong uniformly distributed connection between the members when mounted on the cannula. It therefore further would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide a first magnet in the first arm flush with the first lateral surface, a second magnet in the second arm flush with the second lateral surface, a third magnet in the third arm flush with the third lateral surface, and a fourth magnet in the fourth arm flush with the fourth lateral surface, since as taught by Forsell, presenting complementary magnets in members to be magnetically engaged to each other provides for a flush connection between the members and presents the magnets at and flush with the respective lateral surfaces to provide strong and secure magnetic connection therebetween. Since, as taught by Forsell, each magnet defines a continuously planar surface with the respective lateral surface of the member it is mounted within, each lateral surface would itself define a continuously planar surface (the modification in view of Keating and Forsell resulting in the fastening mechanism now comprising flush mounted magnets in place of the snap-fit mechanism disclosed by Moenning). As taught by Moenning, the first and third lateral surfaces are configured to contact each other, so the first and third magnets placed in the respective lateral surfaces would provide a first attractive force to connect one end of the retainer, and the second and fourth lateral surfaces are configured to contact each other, so the second and fourth magnets placed in the respective lateral surfaces would provide a second attractive force to connect the other end of the retainer, thereby releasably coupling the first and second members together to frictionally engage the retainer to the cannula. A magnetically coupled modular retainer offers a strong yet removable connection so that the retainer can be placed on the cannula of Pravongviengkham after the cannula has been inserted through tissue and can be easily removed after the procedure is complete, and the magnets being flush within the respective lateral surface reduces openings in the retainer members that would take in fluids and other contaminants, thus increasing sterility of the retainer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775